DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/22 and 5/12/22 have been considered. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-21 and 23 are allowed.
The closest reference is Tatsuki et al (WO 2015151226 A1) which discloses a particle detection device comprising: a particle separation channel (103) through which particles are separated according to particle sizes (i.e., particle diameter) in a perpendicular direction to the flow of fluid; and two or more particle recovery channels (21) that are connected to and branched from the particle separation channel (103), wherein each of the particle recovery channels (21) comprises a particle detection unit (105) that includes an aperture (i.e., aperture 1 formed between electrode 5 and electrode 6 of figure 1) and an electric detector (i.e., electrode 5 and electrode 6) (also see figures 13-16). However, Tatsuki et al fails to teach or suggest the limitations “wherein the particle separation channel comprises a particle diffusion channel or an expanding channel which has a structure where the width or height of the channel or both of them expand from the fluidly upstream side toward the fluidly downstream side” and  “wherein the cross section areas, volumes, or the cross section areas and the volumes of the apertures of the particle detection units in each particle recovery channel are different from one another”.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the particle separation channel comprises a particle diffusion channel or an expanding channel which has a structure where the width or height of the channel or both of them expand from the fluidly upstream side toward the fluidly downstream side” and  “wherein the cross section areas, volumes, or the cross section areas and the volumes of the apertures of the particle detection units in each particle recovery channel are different from one another”, in combination with the rest of the limitations of claim 1.
	Claims 2-21 and 23 are dependent from claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 29, 2022